                                                                                  1   ADAM K. BULT, ESQ., Nevada Bar No. 9332
                                                                                      abult@bhfs.com
                                                                                  2   TRAVIS F. CHANCE, ESQ., Nevada Bar No. 13800
                                                                                      tchance@bhfs.com
                                                                                  3   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  4   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702.382.2101
                                                                                  5   Facsimile: 702.382.8135

                                                                                  6   Attorneys for Plaintiffs,
                                                                                      CANTERS DELI LAS VEGAS, LLC and
                                                                                  7   CANTERS DELI TIVOLI VILLAGE LLC

                                                                                  8                              UNITED STATES DISTRICT COURT

                                                                                  9                                      DISTRICT OF NEVADA
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   CANTERS DELI LAS VEGAS LLC, a citizen                 CASE NO.: 2:18-cv-01908-KJD-NJK
                                                                                      of the state of California; and CANTERS
                                                                                 11   DELI TIVOLI VILLAGE LLC, a citizen of the
                                            100 North City Parkway, Suite 1600




                                                                                      State of California,                                  STIPULATION AND [PROPOSED]
                                                Las Vegas, NV 89106-4614




                                                                                 12                                                         ORDER TO EXTEND REPLY
                                                                                             Plaintiffs,                                    DEADLINE TO DEFENDANTS BANC
                                                      702.382.2101




                                                                                 13                                                         OF AMERICA MERCHANT
                                                                                      v.                                                    SERVICES, LLC AND BANK OF
                                                                                 14                                                         AMERICA'S MOTION TO DISMISS
                                                                                      BANC OF AMERICA MERCHANT
                                                                                 15   SERVICES, LLC, a citizen of the States of             [FIRST REQUEST]
                                                                                      Delaware and Georgia; BANK OF AMERICA,
                                                                                 16   N.A., a citizen of the State of North Carolina;
                                                                                      FREEDOMPAY, INC., a citizen of the States
                                                                                 17   of Delaware and Pennsylvania; and DOES 1
                                                                                      through 10,
                                                                                 18
                                                                                             Defendants.
                                                                                 19
                                                                                 20          Plaintiffs CANTERS DELI LAS VEGAS LLC and CANTERS DELI TIVOLI VILLAGE

                                                                                 21   LLC (together, "Canters"), and Defendants BANC OF AMERICA MERCHANT SERVICES,

                                                                                 22   LLC, and BANK OF AMERICA, N.A. (together, "Bank of America"), by and through their

                                                                                 23   undersigned counsel of record, hereby stipulate and agree to extend the reply deadline to

                                                                                 24   Defendants Banc of America Merchant Services, LLC and Bank of America's Motion To Dismiss

                                                                                 25   filed on November 9, 2018 ("Motion to Dismiss"), as follows:

                                                                                 26          WHEREAS, the current deadline for Bank of America to file its reply supporting its

                                                                                 27   Motion to Dismiss is December 10, 2018.

                                                                                 28

                                                                                                                                        1
                                                                                  1          WHEREAS, counsel for Canters and Bank of America conferred and reached an
                                                                                  2   agreement to extend the deadline for Bank of America to file a reply supporting its Motion to
                                                                                  3   Dismiss up to and including December 17, 2018. This is the parties' first request for an extension
                                                                                  4   of time on the reply brief.
                                                                                  5          THEREFORE, in consideration of the foregoing, the parties request that the Court modify
                                                                                  6   the briefing schedule, as follows:
                                                                                  7          1.      That the deadline for Bank of America to file a reply supporting its Motion to
                                                                                  8   Dismiss is extended up to and including December 17, 2018.
                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   DATED this 7th day of December, 2018                DATED this 7th day of December, 2018
                                                                                 11   BROWNSTEIN HYATT FARBER                             AKERMAN LLP
                                            100 North City Parkway, Suite 1600




                                                                                      SCHRECK, LLP
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13   By: /s/ Adam K. Bult                                By: /s/ Rex D. Garner
                                                                                         ADAM K. BULT, ESQ. (SBN: 9332)                      ARIEL E. STERN, ESQ. (SBN: 8276)
                                                                                 14      abult@bhfs.com                                      ariel.stern@akerman.com
                                                                                         TRAVIS F. CHANCE, ESQ. (SBN: 13800)                 REX D. GARNER, ESQ. (SBN: 9401)
                                                                                 15      tchance@bhfs.com                                    rex.garner@akerman.com
                                                                                         100 North City Parkway, Suite 1600                  1635 Village Center Circle, Suite 200
                                                                                 16      Las Vegas, Nevada 89106                             Las Vegas, Nevada 89134

                                                                                 17      Attorneys For Plaintiffs,                           Attorneys For Defendants,
                                                                                         CANTERS DELI LAS VEGAS, LLC and                     BANC OF AMERICA MERCHANT
                                                                                 18      CANTERS DELI TIVOLI VILLAGE LLC                     SERVICES, LLC and BANK OF AMERICA,
                                                                                                                                             N.A.
                                                                                 19

                                                                                 20

                                                                                 21
                                                                                                                           IT IS SO ORDERED:
                                                                                 22
                                                                                                                           ________________________________________
                                                                                 23                                        UNITED STATES DISTRICT JUDGE
                                                                                 24
                                                                                                                                   12/10/2018
                                                                                                                           Dated: __________________________________
                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28

                                                                                                                                      2
